Exhibit 10(m)


FIFTH AMENDMENT TO STOCK PLEDGE AGREEMENT
This Fifth Amendment to Stock Pledge Agreement (this “Amendment”) is entered
into as of December 1, 2016, among Tenet Healthcare Corporation, a Nevada
corporation (the “Company”), each of the other entities listed on the signature
pages hereof as Pledgors, and The Bank of New York Mellon Trust Company, N.A.,
as collateral trustee for the Secured Parties (in such capacity, the “Collateral
Trustee”).
RECITALS
WHEREAS, reference is made to that certain Stock Pledge Agreement, dated as of
March 3, 2009, by the Company and the other Pledgors in favor of the Collateral
Trustee, as amended by that certain First Amendment to Stock Pledge Agreement,
dated as of May 8, 2009, among the Company, the other Pledgors and the
Collateral Trustee, as amended by that certain Second Amendment to Stock Pledge
Agreement, dated as of June 15, 2009, among the Company, the other Pledgors and
the Collateral Trustee, as amended by that certain Joinder Agreement to the
Stock Pledge Agreement, dated as of May 15, 2013 and executed by the pledgors
party thereto, as amended by that certain Pledge Amendment to the Stock Pledge
Agreement, dated as of May 15, 2013, between the Company and the Collateral
Trustee, as amended by that certain Joinder Agreement to the Stock Pledge
Agreement, dated as of October 1, 2013 and executed by the pledgors party
thereto, as amended by that certain Pledge Amendment to the Stock Pledge
Agreement, dated as of October 1, 2013, by the Company and the Collateral
Trustee, as amended by that certain Third Amendment to Stock Pledge Agreement,
dated as of March 7, 2014, among the Company, the other Pledgors and the
Collateral Trustee, as amended by that certain Fourth Amendment to Stock Pledge
Agreement, dated as of March 23, 2015, among the Company, the other Pledgors and
the Collateral Trustee, as amended by that certain Joinder Agreement to the
Stock Pledge Agreement, dated as of March 23, 2015 and executed by the pledgors
party thereto, as amended by that certain Pledge Amendment to the Stock Pledge
Agreement, dated as of March 23, 2015, by the Company and the Collateral
Trustee, as amended by that certain Joinder Agreement to the Stock Pledge
Agreement, dated as of October 2, 2015 and executed by the pledgors party
thereto, and as amended by that certain Pledge Amendment to the Stock Pledge
Agreement, dated as of October 5, 2015, between the Company and the Collateral
Trustee (as so amended, the “Stock Pledge Agreement”);
WHEREAS, pursuant to that certain Indenture, dated as of November 6, 2001 (the
“Base Indenture”), between the Company and The Bank of New York Mellon Trust
Company, N.A., as successor trustee to The Bank of New York, as trustee (the
“Trustee”), as supplemented by the Twenty-Eighth Supplemental Indenture thereto,
dated as of December 1, 2016 (and, as supplemented by the Nineteenth
Supplemental Indenture, dated as of May 15, 2013, between the Company, the
Trustee and the guarantors party thereto, the Twenty-Second Supplemental
Indenture, dated as of October 1, 2013, between the Company, the Trustee and the
guarantors party thereto, the Twenty-Fifth Supplemental Indenture thereto, dated
as of March 23, 2015, among the Company, the Trustee and the guarantors party
thereto, and the Twenty-Seventh Supplemental Indenture thereto, dated as of
October 2, 2015, among the Company, the Trustee and the guarantors party
thereto, the “Twenty-Eighth Supplemental Indenture”), the Company


1

--------------------------------------------------------------------------------




has issued $750,000,000 principal amount of its senior secured second lien notes
due 2022 (the “Second Lien 2022 Notes”; the Second Lien 2022 Notes, collectively
with any other Securities (as such term is defined in the Base Indenture or the
2013 Base Indenture) of the Company issued and authenticated under the Junior
Priority Indentures (as defined below) that are designated by the Company as,
and are entitled the benefits of, being Junior Stock Secured Debt under the
Collateral Trust Agreement in accordance with the requirements set forth in
Section 3.8 thereof, the “Junior Lien Secured Notes”);
WHEREAS, the Secured Obligations in respect of which a security interest in the
Collateral was created by the Stock Pledge Agreement include the obligations in
respect of the:
(a)Fourteenth Supplemental Indenture to the Base Indenture, dated as of November
21, 2011, by and among the Company, the Trustee and the guarantors party thereto
and relating to the Company’s 6.250% Senior Secured Notes due 2018 (the “2018
Notes” and, as supplemented by the Nineteenth Supplemental Indenture, dated as
of May 15, 2013, between the Company, the Trustee and the guarantors party
thereto, the Twenty-Second Supplemental Indenture, dated as of October 1, 2013,
between the Company, the Trustee and the guarantors party thereto, the
Twenty-Fifth Supplemental Indenture thereto, dated as of March 23, 2015, among
the Company, the Trustee and the guarantors party thereto, and the
Twenty-Seventh Supplemental Indenture thereto, dated as of October 2, 2015,
among the Company, the Trustee and the guarantors party thereto, the “Fourteenth
Supplemental Indenture”);
(b)    Fifteenth Supplemental Indenture to the Base Indenture, dated as of
October 16, 2012, by and among the Company, the Trustee and the guarantors party
thereto and relating to the Company’s 4.750% Senior Secured Notes due 2020 (the
“4.75% 2020 Notes” and, as supplemented by the Nineteenth Supplemental
Indenture, dated as of May 15, 2013, between the Company, the Trustee and the
guarantors party thereto, the Twenty-Second Supplemental Indenture, dated as of
October 1, 2013, between the Company, the Trustee and the guarantors party
thereto, the Twenty-Fifth Supplemental Indenture thereto, dated as of March 23,
2015, among the Company, the Trustee and the guarantors party thereto, and the
Twenty-Seventh Supplemental Indenture thereto, dated as of October 2, 2015,
among the Company, the Trustee and the guarantors party thereto, the “Fifteenth
Supplemental Indenture”);
(c)    Seventeenth Supplemental Indenture to the Base Indenture, dated as of
February 5, 2013, by and among the Company, the Trustee and the guarantors party
thereto and relating to the Company’s 4.500% Senior Secured Notes due 2021 (the
“4.5% 2021 Notes” and, as supplemented by the Nineteenth Supplemental Indenture,
dated as of May 15, 2013, between the Company, the Trustee and the guarantors
party thereto, the Twenty-Second Supplemental Indenture, dated as of October 1,
2013, between the Company, the Trustee and the guarantors party thereto, the
Twenty-Fifth Supplemental Indenture thereto, dated as of March 23, 2015, among
the Company, the Trustee and the guarantors party thereto, and the
Twenty-Seventh Supplemental Indenture thereto, dated as of October 2, 2015,
among the Company, the Trustee and the guarantors party thereto, the
“Seventeenth Supplemental Indenture”);
(d)    Twentieth Supplemental Indenture to the Base Indenture, dated as of May
30, 2013, by and among the Company, the Trustee and the guarantors party thereto
and relating to


2

--------------------------------------------------------------------------------




the Company’s 4.375% Senior Secured Notes due 2021 (the “4.375% 2021 Notes” and,
as supplemented by the Nineteenth Supplemental Indenture, dated as of May 15,
2013, between the Company, the Trustee and the guarantors party thereto, the
Twenty-Second Supplemental Indenture, dated as of October 1, 2013, between the
Company, the Trustee and the guarantors party thereto, the Twenty-Fifth
Supplemental Indenture thereto, dated as of March 23, 2015, among the Company,
the Trustee and the guarantors party thereto, and the Twenty-Seventh
Supplemental Indenture thereto, dated as of October 2, 2015, among the Company,
the Trustee and the guarantors party thereto, the “Twentieth Supplemental
Indenture”);
(e)    Twenty-Sixth Supplemental Indenture to the Base Indenture, dated as of
June 16, 2015, by and among the Company, the Trustee and the guarantors party
thereto and relating to the Company’s Floating Rate Senior Secured Notes Due
2020 (the “Floating Rate 2020 Notes” and, as supplemented by the Nineteenth
Supplemental Indenture, dated as of May 15, 2013, between the Company, the
Trustee and the guarantors party thereto, the Twenty-Second Supplemental
Indenture, dated as of October 1, 2013, between the Company, the Trustee and the
guarantors party thereto, the Twenty-Fifth Supplemental Indenture thereto, dated
as of March 23, 2015, among the Company, the Trustee and the guarantors party
thereto, and the Twenty-Seventh Supplemental Indenture thereto, dated as of
October 2, 2015, among the Company, the Trustee and the guarantors party
thereto, the “Twenty-Sixth Supplemental Indenture”);
(f)    Indenture dated as of September 27, 2013 (the “2013 Base Indenture”),
between THC Escrow Corporation and the Trustee (as supplemented by the First
Supplemental Indenture thereto, dated as of October 1, 2013, among the Company,
the Trustee and the guarantors party thereto, the Second Supplemental Indenture
thereto, dated as of March 23, 2015, among the Company, the Trustee and the
guarantors party thereto, and the Third Supplemental Indenture thereto, dated as
of October 2, 2015, among the Company, the Trustee and the guarantors party
thereto, the “2013 Indenture”)), pursuant to which the 6.00% Senior Secured
Notes due 2020 were issued (the “6.000% 2020 Notes”; the 6.000% 2020 Notes,
collectively with the 4.375% 2021 Notes, the 4.5% 2021 Notes, the 4.75% 2020
Notes, the Floating Rate 2020 Notes, the 2018 Notes, and any other Securities
(as such term is defined in the Base Indenture or the 2013 Base Indenture) of
the Company issued and authenticated under the Indentures or the 2013 Indenture
that are designated as, and are entitled to the benefits of, being First
Priority Stock Secured Debt under the Collateral Trust Agreement in accordance
with the requirements set forth in Section 3.8 thereof, are referred to herein
as the “First Lien Secured Notes”; the First Lien Secured Notes, together with
the Junior Lien Secured Notes, are referred to herein as the “Secured Notes”);
(g)    the Guarantees in respect of the Secured Notes; and
(h)    the obligations under that certain Letter of Credit Facility Agreement,
dated as of March 7, 2014 (as amended or otherwise modified, the “LC Facility
Agreement”), among the Company, certain financial institutions party thereto
from time to time as letter of credit participants and issuers and Barclays Bank
PLC, as administrative agent, and the guarantees in respect thereof;


3

--------------------------------------------------------------------------------




WHEREAS, subject to the terms and conditions hereof, the parties hereto desire
to and have agreed to amend the Stock Pledge Agreement to secure the obligations
in respect of the Junior Lien Secured Notes, in each case to be designated as
and entitled to the benefits of being Junior Stock Secured Debt (as defined in
the Collateral Trust Agreement) under the Collateral Trust Agreement in
accordance with the requirements set forth in Section 3.8 thereof.
WHEREAS, the sole effect of this Amendment is to secure additional debt of the
Company that is permitted by the terms of the Collateral Trust Agreement to be
secured by the Collateral and to add references to such debt and the documents
governing such debt, and that as such, pursuant to:
(a)    Section 7.1 of the Stock Pledge Agreement;
(b)    Section 7.1 of the Collateral Trust Agreement;
(c)    Article VII of each of the Fourteenth Supplemental Indenture, Fifteenth
Supplemental Indenture, Seventeenth Supplemental Indenture, Twentieth
Supplemental Indenture and Twenty-Sixth Supplemental Indenture, and Section 902
of the 2013 Indenture; and
(d)    Section 10.8 and 11.1 of the LC Facility Agreement, this Amendment may be
entered into by the Company, the other pledgors party hereto and the Collateral
Trustee without (i) the consent of the holders of the Notes or the holders of LC
Obligations (as defined below) or (ii) direction to the Collateral Trustee by an
Act of Required Stock Secured Debtholders (as defined in the Collateral Trust
Agreement); and
WHEREAS, unless otherwise indicated, capitalized terms used herein without
definition have the meanings ascribed to such terms in the Stock Pledge
Agreement.
NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Company and each other Pledgor signatory hereto hereby agrees
with the Collateral Trustee as follows:
1.Section References. Unless otherwise expressly stated herein, all Section
references herein shall refer to Sections of the Stock Pledge Agreement.
2.    Amendments to Section 1.1. Section 1.1 of the Stock Pledge Agreement is
hereby amended by: (a) amending and restating the defined terms “2013
Indenture,” “Event of Default,” “First Lien Secured Obligations,” “First Lien
Secured Parties,” “Junior Lien Secured Obligations,” “Junior Lien Secured
Parties,” “Notes,” “Related Document,” “Secured Obligations,” “Secured Parties”
and “Supplemental Indentures” in their entirety, and by adding the defined terms
“Fifth Amendment,” “First Lien Secured Notes,” “First Priority Indentures,”
“First Priority Supplemental Indentures,” “Holder,” “Junior Lien Secured Notes,”
“Junior Priority Indentures,” “Junior Priority Supplemental Indentures” and
“Note Guarantees,” in each case as set forth below, and (b) deleting the defined
terms “Interim Loan Agreement,” “Interim Loan Agreement Guaranty Agreement,”
“Interim Loan Agreement Obligations” and “Loan Guarantees” (all other


4

--------------------------------------------------------------------------------




defined terms contained therein remain unchanged and to the extent that
definitions contained in this Section 2 conflict with definitions contained in
the Stock Pledge Agreement, the definitions contained in this Section 2 shall
control):
“2013 Indenture” has the meaning specified in the Fifth Amendment.
“Event of Default” means an Event of Default, as such term is defined in any
Indenture, any 2013 Indenture, the LC Facility Agreement or any other
First-Priority Stock Lien Document or Junior Stock Lien Document (as such terms
are defined in the Collateral Trust Agreement).
“Fifth Amendment” means the Fifth Amendment to Stock Pledge Agreement, dated as
of December 1, 2016.
“First Lien Secured Notes” has the meaning specified in the Fifth Amendment.
“First Lien Secured Obligations” means (i) Obligations in respect of the First
Lien Secured Notes and the related Note Guarantees and (ii) LC Obligations and
obligations under the LC guarantees.
“First Lien Secured Parties” means (i) the Holders of First Lien Secured Notes,
(ii) the LC Participants, LC Issuers and Administrative Agent under the LC
Facility Agreement and any other holders of LC Obligations, (iii) the Trustee
under each Indenture and each 2013 Indenture with respect to First Lien Secured
Notes issued thereunder and (iv) the Collateral Trustee with respect to First
Lien Secured Notes.
“First Priority Indentures” means, collectively, (i) the 2013 Indenture and (ii)
the Base Indenture as severally supplemented by each First Priority Supplemental
Indenture.
“First Priority Supplemental Indentures” means the Fourteenth Supplemental
Indenture, the Fifteenth Supplemental Indenture, the Seventeenth Supplemental
Indenture, the Nineteenth Supplemental Indenture, the Twentieth Supplemental
Indenture, the Twenty-Second Supplemental Indenture, the Twenty-Fifth
Supplemental Indenture, the Twenty-Sixth Supplemental Indenture, the
Twenty-Seventh Supplemental Indenture and all other indentures supplemental to
the Base Indenture in respect of which Securities are issued and authenticated
that are designated as and entitled to the benefits of being First-Priority
Stock Secured Debt under the Collateral Trust Agreement in accordance with the
requirements set forth in Section 3.8 thereof.
“Holder” shall have the meaning given to such term in any Indenture or 2013
Indenture.
“Indentures” means, collectively, the First Priority Indentures and the Junior
Priority Indentures.
“Junior Lien Secured Notes” has the meaning specified in the Fifth Amendment.


5

--------------------------------------------------------------------------------




“Junior Lien Secured Obligations” means Obligations in respect of the Junior
Lien Secured Notes and the related Note Guarantees.
“Junior Lien Secured Parties” means (i) the Holders of Junior Lien Secured Notes
and (ii) the Collateral Trustee with respect to Junior Lien Secured Notes.
“Junior Priority Indentures” means, collectively, the Base Indenture as
severally supplemented by each Junior Priority Supplemental Indenture.
“Junior Priority Supplemental Indentures” means the Twenty-Eighth Supplemental
Indenture and all other indentures supplemental to the Base Indenture in respect
of which Securities are issued and authenticated that are designated as, and
entitled to the benefits of, being Junior Stock Secured Debt under the
Collateral Trust Agreement in accordance with the requirements set forth in
Section 3.8 thereof.
“Notes” means (i) the First Lien Secured Notes and (ii) the Junior Lien Secured
Notes.
“Note Guarantees” means the Guarantees of the Company’s obligations under the
Indentures, the 2013 Indenture and the Notes.
“Related Document” means the Indentures, the 2013 Indenture, the Notes, the Note
Guarantees, the Collateral Trust Agreement, the LC Facility Agreement and
Guarantee Agreement.
“Secured Obligations” means (i) the First Lien Secured Obligations and (ii) the
Junior Lien Secured Obligations.
“Secured Parties” means (i) the First Lien Secured Parties and (ii) the Junior
Lien Secured Parties.
“Supplemental Indentures” means, collectively, the First Priority Supplemental
Indentures and the Junior Priority Supplemental Indentures.
3.    Amendments to Section 7.1. Section 7.1 of the Stock Pledge Agreement is
hereby amended to delete the words “, Section 11.1 of the Interim Loan
Agreement”.
4.    Conditions Precedent. The effectiveness of this Amendment is subject to
the Collateral Trustee’s receipt of each of the following:
(a)    this Amendment, duly executed and delivered by the Company, each other
Pledgor party hereto and the Collateral Trustee;
(b)    an Officers’ Certificate (as defined in the Collateral Trust Agreement)
to the effect that this Amendment will not result in a breach of any provision
or covenant contained in any of the Secured Debt Documents (as defined in the
Collateral Trust Agreement); and


6

--------------------------------------------------------------------------------




(c)    an opinion of counsel of the Company to the effect that the Collateral
Trustee’s execution of this Amendment is authorized and permitted by the
Collateral Trust Agreement.
5.    Reference to Stock Pledge Agreement. The Stock Pledge Agreement and the
Related Documents, and any and all other agreements, documents or instruments
now or hereafter executed and/or delivered pursuant to the terms hereof or
pursuant to the terms of the Stock Pledge Agreement or the Related Documents,
are hereby amended so that any reference therein to the Stock Pledge Agreement,
whether direct or indirect, shall mean a reference to the Stock Pledge Agreement
as amended hereby.
6.    Counterparts. This Amendment may be executed by one or more of the parties
to this Amendment on any number of separate counterparts (including by
telecopy), each of which when so executed shall be deemed to be an original and
all of which taken together shall constitute one and the same agreement.
Signature pages may be detached from multiple counterparts and attached to a
single counterpart so that all signature pages are attached to the same
document. Delivery of an executed counterpart by telecopy shall be effective as
delivery of a manually executed counterpart.
7.    Severability. Any provision of this Amendment that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibitions or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
8.    Governing Law. THE INTERNAL LAW OF THE STATE OF NEW YORK SHALL GOVERN AND
BE USED TO CONSTRUE THIS AMENDMENT WITHOUT GIVING EFFECT TO APPLICABLE
PRINCIPLES OF CONFLICTS OF LAW TO THE EXTENT THAT THE APPLICATION OF THE LAWS OF
ANOTHER JURISDICTION WOULD BE REQUIRED THEREBY.
9.    Limited Effect. Except to the extent specifically amended or modified
hereby, the provisions of the Stock Pledge Agreement shall not be amended,
modified, impaired or otherwise affected hereby.
10.    Responsibility of the Collateral Trustee. The Collateral Trustee is not
responsible for the validity or sufficiency of this Amendment or the recitals
contained herein. In no event shall the Collateral Trustee or Registrar (as
defined in the Appointment of Registrar Letter dated March 23, 2015 between The
Bank of New York Mellon Trust Company, N.A., as registrar (the “Registrar”) be
charged with knowledge of the terms of, be subject to, or be required to comply
with the Twenty-Eighth Supplemental Indenture. All such responsibilities of the
Collateral Trustee shall be as set forth in the Collateral Trust Agreement.
[Signature Pages Follow]


7

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each of the undersigned has caused this Amendment to be duly
executed and delivered as of the date first above written.
TENET HEALTHCARE CORPORATION, as a Pledgor
By:
/s/ James E. Snyder III    
Name:    James E. Snyder III
Title:    Vice President and Assistant Treasurer

AMERICAN MEDICAL (CENTRAL), INC.
AMI INFORMATION SYSTEMS GROUP, INC.
AMISUB (HEIGHTS), INC.
AMISUB (HILTON HEAD), INC.
AMISUB (TWELVE OAKS), INC.
AMISUB OF TEXAS, INC.
BROOKWOOD HEALTH SERVICES, INC.
CORAL GABLES HOSPITAL, INC.
CYPRESS FAIRBANKS MEDICAL CENTER, INC.
FMC MEDICAL, INC.
HEALTHCARE NETWORK CFMC, INC.
HEALTHCARE NETWORK HOLDINGS, INC.
HEALTHCARE NETWORK LOUISIANA, INC.
HEALTHCARE NETWORK MISSOURI, INC.
HEALTHCARE NETWORK TEXAS, INC.
HEALTHCORP NETWORK, INC.
HEALTH SERVICES NETWORK HOSPITALS, INC.
HEALTH SERVICES NETWORK TEXAS, INC.
LIFEMARK HOSPITALS, INC.
ORNDA HOSPITAL CORPORATION
SRRMC MANAGEMENT, INC.
TENET CALIFORNIA, INC.
TENET FLORIDA, INC.
TENET HEALTHSYSTEM MEDICAL, INC.
TENET HEALTHSYSTEM PHILADELPHIA, INC.
TENET PHYSICIAN SERVICES - HILTON HEAD, INC.
VANGUARD HEALTH FINANCIAL COMPANY, LLC
VANGUARD HEALTH HOLDING COMPANY I, LLC
VANGUARD HEALTH HOLDING COMPANY II, LLC
VANGUARD HEALTH MANAGEMENT, INC.
VANGUARD HEALTH SYSTEMS, INC.
VHS OF PHOENIX, INC.
VHS OF MICHIGAN, INC.
VHS VALLEY MANAGEMENT COMPANY, INC.,
each as a Pledgor


[Signature Page to Fifth Amendment to Stock Pledge Agreement]

--------------------------------------------------------------------------------




By:
/s/ James E. Snyder III    
Name:    James E. Snyder III
Title:    Treasurer

BROOKWOOD BAPTIST HEALTH 1, LLC
VHS VALLEY HEALTH SYSTEM, LLC,
each as a Pledgor
By:
/s/ James E. Snyder III    
Name:    James E. Snyder III
Title:    Assistant Treasurer



ACCEPTED AND AGREED
as of the date first above written:
THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.,
as Collateral Trustee
By:    /s/ Teresa Petta        
Name:    Teresa Petta
Title:    Vice President


[Signature Page to Fifth Amendment to Stock Pledge Agreement]